Exhibit Naugatuck Valley Financial Corporation and Naugatuck Valley Savings Employment Agreement with John C. Roman EMPLOYMENT AGREEMENT THIS AGREEMENT (the “Agreement”), as amended and restated, is hereby entered into as of November 20, 2007 (the “Effective Date”), by and between NAUGATUCK VALLEY FINANCIAL CORPORATION, a federally chartered corporation(the “Company”), NAUGATUCK VALLEY SAVINGS AND LOAN, a federally chartered savings bank(the “Bank”), and JOHN C. ROMAN (the “Executive”). WHEREAS, the parties to this Agreement originally entered into an employment agreement as of September 30, 2004; and WHEREAS, Executive serves in a position of substantial responsibility; and WHEREAS, the Company and the Bank wish to continue to assure the services of Executive for the period provided in this Agreement; and WHEREAS, Executive is willing to continue to serve in the employ of the Bank on a full-time basis for said period; and WHEREAS, Executive and the Boards of Directors of the Company and the Bank desire to enter into an amended and restated employment agreement setting forth the terms and conditions of the continuing employment of Executive and the related rights and obligations of each of the parties and to bring the Agreement into compliance with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance issued with respect to 409A of the Code. NOW, THEREFORE, in consideration of the mutual covenants herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1.
